COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00347-CV


TEXAS FOREST PROPERTIES,                                              APPELLANTS
INC. AND JOON SEOK PARK

                                         V.

NARA BANK                                                                APPELLEE


                                      ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellants attempt to appeal from a final summary judgment signed on

June 19, 2013. Appellants timely filed a motion for new trial on July 19, 2013.

Therefore, their notice of appeal was due September 17, 2013. See Tex. R. App.

P. 26.1(a)(1). Appellants did not file their notice of appeal until October 7, 2013.



      1
       See Tex. R. App. P. 47.4.
      On October 9, 2013, we notified Appellants of our concern that we lack

jurisdiction over this appeal because the notice of appeal was not timely filed.

We informed Appellants that this appeal may be dismissed for want of jurisdiction

unless they or any party desiring to continue the appeal filed with the court, on or

before October 21, 2013, a response showing grounds for continuing the appeal.

See Tex. R. App. P. 42.3(a), 44.3.

      On October 14, 2013, Appellee filed a motion to dismiss for want of

jurisdiction based upon Appellants’ untimely notice of appeal. See Tex. R. App.

P. 42.3. On October 22, 2013, Appellants filed a motion acknowledging that their

notice of appeal was untimely and asking to withdraw their notice of appeal. See

Tex. R. App. P. 42.1(a)(1).

      We grant Appellants’ motion and dismiss the appeal. See Tex. R. App. P.

42.1(a), 43.2(f). We deny Appellee’s motion as moot.

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 27, 2013




                                         2